Form SUM
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re:
Anthony Scott Levandowski Debtor(s)                            Bankruptcy Case No.: 20−30242
                                                               Chapter: 11
Anthony Scott Levandowski Plaintiff(s)
vs.
Uber Technologies, Inc. Defendant(s)                           Adversary Proceeding No. 20−03050

                         SUMMONS AND NOTICE OF SCHEDULING CONFERENCE
                                        IN AN ADVERSARY PROCEEDING
  YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.
                                                  Mailing Address:
                                                U.S. Bankruptcy Court
                                               450 Golden Gate Avenue
                                                   Mail Box 36099
                                               San Francisco, CA 94102

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                                 Brett M. Schuman
                                               Goodwin Procter LLP
                                             Three Embarcadero Center
                                                     28th Floor
                                           San Francisco, CA 94111−4003

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a scheduling conference in the adversary proceeding commenced by filing of the
complaint will be held at the following time and place.

 DATE: September 17, 2020                                    TIME: 02:00 PM

 LOCATION: Via Tele/Videoconference, www.canb.uscourts.gov/calendars


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
PLAINTIFF SHALL PROMPTLY SERVE A COPY OF THE BANKRUPTCY DISPUTE RESOLUTION
PROGRAM INFORMATION SHEET ON ALL PARTIES. A COPY OF THE INFORMATION SHEET IS
AVAILABLE ON THE COURT'S WEBSITE AT WWW.CANB.USCOURTS.GOV AND THE CLERK'S
OFFICE.

                                                           For the Court:

                                                           Edward J. Emmons
                                                           Clerk of Court
                                                           United States Bankruptcy Court




Dated:7/17/20
                                                           Monica Tartaglia
                                                           Deputy Clerk

      Case: 20-03050         Doc# 4      Filed: 07/17/20     Entered: 07/17/20 08:02:33           Page 1 of 2
                                           CERTIFICATE OF SERVICE

I,_____________________________________________(name), certify that service of this summons and

copy of the complaint was made _________________________(date) by:



     Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




     Personal Service: By leaving the process with defendant or with an officer or agent of defendent at:




     Residence Service: By leaving the process with the following adult as:




    Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
   addresses to the following officer of the defendant at:



     Publication:The defendant was served as follows:[Describe briefly]




     State Law:The defendant was served pursant to the laws of State of _________________________,
   as follows:[Describe briefly]




If service was made by personal service,by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.



                       Under penalty of perjury, I declare that the foregoing is true and correct.



          Date ___________________               Signature _________________________
                                              Print Name: _________________________
                                         Business Address: _________________________
                                                           _________________________




      Case: 20-03050         Doc# 4      Filed: 07/17/20       Entered: 07/17/20 08:02:33            Page 2 of 2
